Citation Nr: 0032511	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  98-15 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than March 6, 1990, 
for an award of a 100 percent rating for bilateral ganglion 
disease with bilateral athetosis of the hands.  

(The issue regarding the dispute of a debt of $6,375.20 will 
be addressed in a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 1997 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which put into effect a September 1997 decision 
of the Board that granted a 100 percent rating for basal 
ganglion disease with athetosis of the hands.  The veteran 
appealed the effective date assigned for that award, March 6, 
1990.  

In June 1998, the RO denied entitlement to special monthly 
compensation for loss of use of the hands and granted special 
monthly compensation on account of the need for the aid and 
attendance of another person.  The veteran submitted a notice 
of disagreement and a statement of the case was issued by the 
RO.  The veteran has not submitted a substantive appeal in 
response to the statement of the case.  Accordingly these 
issues are not before the Board for appellate consideration.  
38 U.S.C.A. 7105 (West 1991). 


FINDINGS OF FACT

1.  In December 1997 the RO assigned an effective date of 
March 6, 1990 for the grant of a 100 percent rating for basal 
ganglion disease with athetosis of the hands.

2.  The veteran's claim for an increased rating was received 
by the VA on May 30, 1989.  

3.  The effective date for the grant of a 100 percent rating 
for basal ganglion disease with athetosis of the hands is May 
30, 1989, the date of receipt of claim.



CONCLUSION OF LAW

The criteria for an effective date of May 30, 1989, for the 
grant of a 100 percent rating for basal ganglion disease with 
athetosis of the hands have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991); 38 C.F.R. §§ 3.400, Part 4, 
Diagnostic Codes 8107, 8105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that this claim on appeal is well 
grounded; that is, it is not inherently implausible. I t is 
also found that the facts relevant to this issue have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied. 38 U.S.C.A. § 5107(a).  

Service connection was granted for athetosis of both hands by 
the Board in an August 1976 decision.  A 30 percent rating 
was assigned by the RO in a December 1976 decision that 
implemented the Board's decision.  The rating was increased 
to 50 percent by the RO in a decision dated in May 1983.  The 
veteran did not appeal this decision.  

On May 30, 1989, VA received a claim from the veteran 
requesting an increase in the evaluation for athetosis of 
both hands.  A July 1989 statement from a private physician 
is to the effect that the veteran had slowly progressive 
dysfunction of the use of the arms over 20 years.  He was now 
fairly markedly handicapped with choreoathetosis of both 
hands with the inability to "wrist", difficulty in 
buttoning his shirt, zipping his trousers, and performing 
other activities of daily living.

A VA examination was conducted in October 1989.  At that time 
the veteran reported progressive deterioration in the use of 
his hands.  The examination showed tremors of the hands.  
Strength was 5/5.  The examiner commented that the disability 
was quite disabling.  

In a rating decision, dated in November 1989, the RO denied 
an increased rating for athetosis of the hands.  The veteran 
submitted a timely notice of disagreement and a statement of 
the case was issued in December 1989.

Private medical statements, dated in February 1990, are to 
the effect that due to the veteran's disability he was unable 
to engage in gainful employment.  Received on March 6, 1990 
was a statement from the veteran, which is to the effect that 
he wished that the prior determinations be reconsidered and 
that his disability equated to 80-100 percent rating for 
Sydenham's Chorea and that compensation be paid for loss of 
use of the hands.

VA examinations were conducted in July 1995.  In October 1995 
the RO increased the 50 percent rating in effect for the 
athetosis of the hands to 80 percent, effective May 30, 1989. 

In September 1997 the Board granted a 100 percent rating for 
the athetosis of the hands.  In December 1997 the RO 
implemented the Board's decision and assigned the 100 percent 
rating effective March 6, 1990.  The RO determined that the 
veteran had continually prosecuted this claim since that 
date.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999). Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4. In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records. 38 C.F.R. §§ 4.2, 4.41 (1999).

Athetosis is evaluated as Sydenham's chorea under Diagnostic 
Code 8105. 38 C.F.R. Part 4, Diagnostic Code 8107.  Under DC 
8105 Sydenham's chorea pronounced, progressive types of this 
disease, warrant a 100 percent rating.  Severe disease 
warrants an 80 percent rating.  Moderately severe disease 
warranted a 50 percent rating.  Moderate disease warranted 30 
percent, and mild disease warranted a 10 percent evaluation.  
A "Note" indicates that consideration is to be given to 
rheumatic etiology and complications.

The effective date for an increased rating will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, provided a claim is 
received within one year from such date; otherwise, the 
effective date for an increased rating will be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b); 
38 C.F.R. § 3.400(o).  

To summarize, the Board construes the statement from the 
veteran received on March 6, 1990 as a timely substantive 
appeal to the November 1989 rating action, which denied an 
increased rating for athetosis of the hands.  Accordingly, 
the veteran's claim, received on May 30, 1989, was 
continually prosecuted until the grant of the 100 percent 
rating.  The Board further finds that the medical evidence 
reflects that the veteran was entitled to the 100 percent 
rating when the claim was received on May 30, 1989.  
Accordingly, the effective date for the increased rating to 
100 percent is May 30, 1989, the date of receipt of claim. 


ORDER

The claim for an effective date of May 30, 1989 for the award 
of a 100 percent rating for athetosis of both hands is 
granted subject to the law and regulations governing the 
payment of monetary benefits.  




		
	ROBERT P. REGAN
Veterans Law Judge
	Board of Veterans' Appeals



 

